Case: 09-11229     Document: 00511250852          Page: 1    Date Filed: 10/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 1, 2010
                                     No. 09-11229
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID ZACARIAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:07-CR-92-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent David Zacarias has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Zacarias has filed a response. To the extent
that he raises a claim of ineffective assistance of counsel, the record is
insufficiently developed to allow consideration of the claim at this time; such a
claim generally “cannot be resolved on direct appeal when the claim has not been
raised before the district court since no opportunity existed to develop the record

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11229   Document: 00511250852 Page: 2        Date Filed: 10/01/2010
                                No. 09-11229

on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted).             Our
independent review of the record, counsel’s brief, and Zacarias’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                       2